Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        10-SEP-2019
                                                        02:22 PM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                             GARY RESPICIO,
                    Petitioner/Petitioner-Appellant,

                                  vs.

      ADMINISTRATIVE DIRECTOR OF THE COURTS, STATE OF HAWAII,
                  Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 1DAA-17-00005)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Gary Respicio’s
 Application for Writ of Certiorari, filed on July 17, 2019, is
 hereby rejected.
           DATED: Honolulu, Hawaii, September 10, 2019.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson